DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 4-5 and 7-11 are objected to because:
Claim 4, line 4, “an arc” should be -the arc-.
Claim 4, line 4, “a current breaking action” should be -the current breaking action-.
Claim 5, line 4, “an arc” should be -the arc-.
Claim 5, line 4, “a current breaking action” should be -the current breaking action-. 
Claims 5 and 9-11, phrase, “the outer wall of the cylinder includes an electrostatic shield that surrounds a movable conductive contactor” is unclear and leave doubts as to what is being referred to, not distinctly shown in any of the drawings.
Claim 7, line 3, “an arc” should be -the arc-.
Claim 7, line 3, “a current breaking action” should be -the current breaking action-.
Claim 8, line 3, “an arc” should be -the arc-.
Claim 8, line 3, “a current breaking action” should be -the current breaking action-.
Claim 9, line 3, “an arc” should be -the arc-.
Claim 9, line 3, “a current breaking action” should be -the current breaking action-.
Claim 10, line 3, “an arc” should be -the arc-.
Claim 10, line 3, “a current breaking action” should be -the current breaking action-.
Claim 11, line 3, “an arc” should be -the arc-.
Claim 11, line 3, “a current breaking action” should be -the current breaking action-.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed gas circuit breaker, comprising a compression chamber being formed by a cylinder which has an outer wall and an inner wall, each being formed in a cylindrical shape, and which is provided to the second arc contactor; and a piston that slides between the outer wall and the inner wall in conjunction with the trigger electrode; and an insulation nozzle that guides the arc-extinguishing gas pressurized in the compression chamber to an arc ignited between the first arc contactor and the second arc contactor, where the insulation nozzle is supported by the inner wall of the cylinder.
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mariyama et al, Shimizu et al, Nakada et al, Skindhoj et al, Zehnder et al and Yanabu et al are examples of gas circuit breakers configured similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833